Case: 21-50390     Document: 00516051316         Page: 1     Date Filed: 10/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                No. 21-50390                             October 12, 2021
                            consolidated with                             Lyle W. Cayce
                                No. 21-50392                                   Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mario Humberto Murillo-Uvas,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:20-CR-557-1
                            USDC No. 5:21-CR-129-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Mario Humberto Murillo-Uvas appeals his conviction and sentence
   under 8 U.S.C. § 1326(a) and (b)(1), along with the revocation of the term of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50390          Document: 00516051316      Page: 2     Date Filed: 10/12/2021




                                     No. 21-50390
                                   c/w No. 21-50392

   supervised release he was serving at the time of the offense. Because his
   appellate brief does not address the validity of the revocation or the
   revocation sentence, he abandons any challenge to that judgment. See Yohey
   v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
           For the first time on appeal, Murillo-Uvas contends that it violates the
   Constitution to treat a prior conviction that increases the statutory maximum
   sentence under § 1326(b) as a sentencing factor, rather than an element of
   the offense. He correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve it for further review.      The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Murillo-Uvas concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          2